PER CURIAM:
Otis 0. Edwards appeals the district court’s order dismissing his employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Edwards v. The Atlantic Group, Inc., No. 2:07-cv-00433-RAJ-TEM (E.D. Va. June 23, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.